      Case 4:20-cv-00213-BSM-JJV Document 16 Filed 04/29/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

ANGEL LEE                                                                       PLAINTIFF
REG #12703-010

v.                           CASE NO. 4:20-CV-00213 BSM

SIPES et al.                                                                DEFENDANTS

                                          ORDER

       After careful review of the record, United States Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. No. 7] is adopted. Angel Lee’s claims against the United

States Marshal Service, official capacity claims, and request for release and expungement are

dismissed, and the United States Marshal Service is dismissed. It is certified, pursuant to 28

U.S.C. section 1915(a)(3), that an in forma pauperis appeal from this order and

accompanying judgment would not be taken in good faith.

       IT IS SO ORDERED this 29th day of April, 2020.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
